Citation Nr: 1449998	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied service connection for peripheral neuropathy in all four extremities on a direct basis and as secondary to service-connected diabetes mellitus, type II.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In August 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014).  This evidence is accepted for inclusion in the record on appeal.

The Board  notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in such file reveals that certain documents, including a transcript of the August 2014 Board  hearing, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

As a final preliminary matter, the Board notes that, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), here the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The totality of the evidence-to include competent, probative medical opinion evidence-tends to support a finding that the Veteran has peripheral neuropathy in all four extremities that is, at least, as likely as not due to  his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus, type II, are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that although the RO adjudicated the current claim for service connection on direct and secondary bases, in this case, there is no evidence or allegation that the Veteran has peripheral neuropathy that is the result of disease or injury incurred or aggravated during service.  Rather, the Veteran has solely and consistently asserted that his neurological  disability is due to his  service-connected diabetes mellitus, type II.  Service connection has been established for diabetes mellitus type II, and the Veteran has been diagnosed with peripheral neuropathy in all four extremities, as evidence by private treatment records and a VA examination.   As explained in more detail below, the Board is granting the full benefit sought-secondary service based on causation; accordingly, the Veteran is not prejudiced by the Board limiting its analysis of the claim to secondary service connection. 

In July 2002, the Veteran was seen by Dr. S.K.  He then complained of numbness and burning sensations in his feet; he stated that the problem had persisted for the last two years and was getting worse.  At that time, the Veteran had not been diagnosed with diabetes mellitus type II, so Dr. S.K. opined that the Veteran suffered from idiopathic peripheral neuropathy. 

 In November 2003, the Veteran's primary care physician requested an EMG and nerve conduction study from Dr. J.E.  Test results revealed unobtainable sural nerve action potentials and diminished bilateral ulnar sensory nerve action potentials.  Dr. J.E. confirmed the presence of distal axonal sensory polyneuropathy.  However, Dr. J.E. was unable to find a specific cause for the sensory polyneuropathy.

In October 2004, the Veteran was diagnosed with mild diabetes mellitus, type II, by his primary care physician.

In July 2008, the Veteran underwent a VA examination.  The Veteran stated during the examination that, because of his peripheral neuropathy, he had to hire a partner in his property inspection business because he was no longer steady on his feet.  The Veteran stated that symptoms of peripheral neuropathy existed for eight to ten years prior to the examination.  The VA examiner noted that the Veteran suffered from markedly diminished sensation in the hands to above the wrists and absent sensation on the plantar aspect of the feet to at least halfway up the calves to the knees.  While noting that peripheral neuropathy was diagnosed before diabetes mellitus, type II, the VA examiner opined that, since neuropathy can exist prior to a clinical diagnosis of diabetes mellitus, it was at least as likely as not that the patient's peripheral neuropathy in his feet and hands was the result of diabetes mellitus.

In June 2009, the Veteran's was given an EMG and nerve conduction exam by Dr. B.M.  Dr. B.M. found  no measurable conduction in the sural and superficial peroneal nerves bilaterally; normal tibial and peroneal motor conduction velocities; and normal muscle innervation in the back and leg muscles, except for mild chronic denervation in the distal calf muscles.  The doctor noted that the Veteran stated that he had lumbar spine surgery in 2006 for a work related injury.  Dr. B.M. found  that there was no evidence of focal sciatic neuropathy or lumbar radiculopathy to otherwise explain the Veteran's symptoms.  Therefore, Dr. B.M. concluded that, clinically, his foot symptoms were consistent with diabetic neuropathy.

The Veteran also submitted a letter, dated July 2010, from his primary care physician, Dr. L.A., which stated that the Veteran has had episodically high fasting blood sugars since November 1997.  Dr. L.A. stated that the Veteran's blood sugar levels returned back to normal in April 2000, but that they elevated against in April 2001.  Again, his fasting blood sugars were normal in September 2002, but were elevated again in June 2004.

Additionally, the Veteran submitted an article along with his NOD that discussed the findings of a study conducted by the Department of Neurology at the University of Utah.  The study focused on the cause of idiopathic polyneuropathy.  The study found that there was an association between impaired glucose tolerance (IGT) and painful sensory polyneuropathy, as well as a link between patients with IGT and polyneuropathy with the painful sensory polyneuropathy suffered by patients with diabetes mellitus.

Competent evidence of record clearly establishes that the Veteran has neuropathy affecting both upper and lower extremities.  Although a private physician, Dr. J.E., was unable to pin point a specific etiology of the neuropathy, as noted, this was prior to the diagnosis of diabetes mellitus.  Since that diagnosis, a private and a VA medical professional have each rendered opinions that, collectively, indicate that the Veteran's peripheral neuropathy is, at least, as likely as not attributable to his service connected diabetes mellitus.  Significantly, these opinions are not contradicted by any other medical evidence or opinion of record.

While the record includes some suggestion that numbness and other sensory disturbance in the Veteran's lower extremities may be associated with the lumbar spine following 2006 surgery, in excluding the lumbar spine as the etiology of the Veteran's neuropathy, a private physician, Dr. B.M. found  that there was no evidence of focal sciatic neuropathy or lumbar radiculopathy to explain the Veteran's symptoms.  Moreover, as for the fact that neuropathy was diagnosed prior to diabetes mellitus, as noted by the VA examiner, neuropathy can exist prior to a clinical diagnosis of diabetes mellitus, and the Veteran has asserted that he has a history of glucose intolerance dating back to at least 1997 (which is consistent with Dr. L.A.'s statement as the Veteran experiencing episodically high fasting blood sugars since November 1997).  Notably, the VA examiner indicated that the claims file was not available for review; however, as the medical history referenced in the opinion is not inconsistent with that documented in the claims file, this fact, alone, does not diminish the probative value of that examiner's comments and conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009) (a medical opinion may not be discounted solely because the examiner did not review the claims file). 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  However, VA adjudicators, including the Board, may not reject medical opinions based on their own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  After carefully reviewing the medical opinion evidence discussed above, the Board finds no adequate basis to reject this competent evidence, which is favorable to the Veteran, based on a lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the VA opinion, in particular, is not definitive, it was written in terms sufficient to apply the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b), and Gilbert v. Derwinski, 1 Vet. App. at 53-56.

Given the totality of the evidence-to particularly include the medical opinion evidence discussed above- and  resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for peripheral neuropathy,  as secondary to service-connected diabetes mellitus, type II, are met.


ORDER

Service connection for peripheral neuropathy,  as secondary to service-connected diabetes mellitus, type II, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


